DETAILED ACTION
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4, 7, and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 9, and 15 recite “the trained machine learning system can predict that a respective individual will have an interest in a plurality of topics related to topics in the set of topics by comparing common features of the retrieved follower posted content having an interest in a topic of the set of topics to features of a plurality of postings of the respective individual, wherein at least one of the plurality of topics is not a member of the set of topics.” 
Applicant’s specification discloses the following:
The set of predicted interests are related to, but not necessarily identical to, the set of topics used to train the machine learning (page 18, lines 12-13);

The set of predicted interests are related to, but not necessarily identical to, the set of topics used to train the machine learning. For example, suppose that it was known that video game enthusiasts were also often interested in paint ball guns and science fiction movies. These latter two subjects could be reported to the user as a predicted interest (page 23, lines 12-16).

The claims disclose that interest in a plurality of topics can be predicted by comparing the sets of common features of the retrieved follower posted content having an interest in a topic of the set of topics to features of a plurality of postings of the respective individual, wherein at least one of the predicted topics is not a member of the set of topics.  However, the specification does not disclose how comparing the set of common features can lead to prediction of at least one topic that is not a member of a set of topic used to retrieve follower posted content used as training set to train the machine learning system.  Applicant’s specification disclose the set of predicted interests are related to, but not identical to the topics used to train the machine learning and provides an example where paint ball guns and science fiction movies can be provided as predicted interest based on video game enthusiasts are also often interested in paint ball guns and science fiction movies.  This is not sufficient disclosure supporting the claim because it merely recites the result of the predicted interest and provides an example where one predicted interest 

Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Thongsuk et al. “Classifying Business Types from Twitter Posts Using Active Learning” (hereinafter Thongsuk), in view of Pennacchiotti et al. “Democrats, Republicans, and Starbucks Aficionados: User Classification in Twitter” (hereinafter Pennacchiotti), further in view of Zhang et al. “Community Discovery in Twitter Based on User Interests” (hereinafter Zhang), further in view of Cinar et al. “Inferring User Interests on Social Media from Text and Images” (hereinafter Cinar).

As per claim 5, Thongsuk teaches the invention as claimed, including a method for automatically generating training sets for machine learning comprising: 

using the set of topics to automatically identify a set of subject matter expert follower sites, each subject matter expert follower site about a respective topic of the set of topics and allowing followers to post content (i.e., a selection of ten companies on twitter, of three business types, see at least page 181, paragraphs 1-2, page 184, section 4); 
retrieving follower posted content from a plurality of followers from each of the identified subject matter expert follower sites (i.e., collect follower list of each company and collect direct posts from only ten companies, see at least page 184, section 4); and 
using the retrieved follower posted content as a training set to train the machine learning system to recognize a set of common features of the retrieved follower posted content of followers (i.e., using collected posts to train learning algorithm to organize posts into different business types, see at least page 181, last paragraph, paragraph, page 184, section 4);
wherein a first machine learning algorithm is used to identify common features of the retrieved follower posted content (i.e., using support vector machines to classify business types from posts, see at least page 181, last paragraph, page 184, section 4).
Thongsuk does not explicitly teach having an interest in each of the respective topic of the set of topics, wherein the trained machine learning can predict that a respective individual will have an interest in at least one topic in the set of topics by comparing common features of the retrieved follower posted content having an interest in a topic of the set of topics to features of a plurality of postings of the respective individual, the first machine learning algorithm is used to compare features of the respective individual posted content to the common features of the retrieved follower posted content, wherein the compared common features include a plurality of 
Pennacchiotti teaches using retrieved follower posted content to train the machine learning system to recognize a set of common features of the retrieved follower posted content of followers having an interest in each of the respective topic of the set of topics (i.e., machine learning component takes as an input small training set of labeled examples for a given class, to learn the classification model, we use a large set of features, linguistic content of messages, see at least pages 431-433, section 3) wherein the trained machine learning can predict that a respective individual will have an interest in at least one topic in a set of topic using common features of the retrieved follower posted content having an interest in a topic of the set of topics (i.e., to learn the classification model, we use a large set of features, including prototypical words and prototypical hashtags, a classification model which can then be used to label the large set of twitter users, see at least pages 431-433, section 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thongsuk to recognize a set of common features of the retrieved follower posted content of followers having an interest in each of the respective topic of the set of topics, wherein the trained machine learning can predict that a respective individual will have an interest in at least one topic in a set of topic using common features of the retrieved follower posted content having an interest in a topic of the set of topics as similarly taught by Pennacchiotti because it is desirable to classify users and it known in the art to use different features to classify user with user posts (see at least pages 430-433, sections 1, 3 of Pennacchiotti).

wherein a first machine learning algorithm is used to identify common features of the retrieved follower posted content, wherein the compared common features include a plurality of common word usage features, common link usage features in links to image documents (i.e., text similarity, URL similarity, see at least pages 994-995, section 4.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thongsuk and Pennacchiotti to compare common features of retrieved follower posted content having an interest in a topic of the set of topics to features of a plurality of postings of a respective individual, wherein a first machine learning algorithm is used to identify common features of the retrieved follower posted content, wherein the compared common features include a plurality of common word usage features, common link usage features in links to image documents as similarly taught by Zhang because text and URLs closely correlate with user’s interest and it is beneficial to determine user interest using text similarity and URL similarity (see at least pages 993-995, section 4 of Zhang).
Cinar teaches common image features in linked image documents (i.e., image feature of Pinterest pins used to predict user interest, see at least page 1342, section 1, page 1344, sections C, E, D, page 1345, left column, paragraphs 5 – right column, paragraph 1).


As per claim 6, Thongsuk teaches wherein retrieved follower posted content from a first subject matter expert follower site is used to train the first machine learning algorithm (i.e., using collected posts to train learning algorithm to organize posts into different business types, see at least page 181, last paragraph, paragraph, page 184, section 4).
Thongsuk does not explicitly teach the posted content made by the first individual is retrieved from the first subject matter expert follower site. 
Pennacchiotti teaches posted content made by the first individual is retrieved from the first subject matter expert follower site (i.e., classify users, represent users by words of their tweets, see at least pages 431-433, section 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thongsuk such that the posted content made by the first individual is retrieved from the first subject matter expert follower site as similarly taught by Pennacchiotti because it is desirable to classify users and it known in the art to use different features to classify user with user posts (see at least pages 430-433, sections 1, 3 of Pennacchiotti).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Rejection of claims under §112: 
Applicant argued that the specification provides support for "the trained machine learning system can predict that a respective individual will have an interest in a plurality of topics related to topics in the set of topics by comparing common features of the retrieved follower posted content having an interest in a topic of the set of topics to features of a plurality of postings of the respective individual, wherein at least one of the plurality of topics is not a member of the set of topics.”  
Applicant argued that page 17 describes word frequency or objects in an image can be features, and page 12 describes type of links used by followers are used as features, and page 24 describes whether followers post their own picture or others are used as features.  Applicant argued that that at least some of individual features in feature vector represent interests of the collection of followers, some of these interests will not be the same interest as that of the SME web site, i.e., the one which led to the selection of the followers’ posts as a training set.
Applicant’s arguments have been fully considered, but Examiner respectfully disagrees. Page 17 describes features that are extracted, page 12 describes followers of an SME tend to use similar language in their posts, post similar links in their posts and post similar collections of photos, page 24 describes a filtering set is performed to locate images which the user is most 
Applicant argued that page 18 describes how the feature elements of the new user are compared to those of the trained topics and how candidate interests are scored according to scoring algorithms and confidence level. Applicant argued that the match does not need to be exact means the machine learning system may predict a common interest of the collective followers as a candidate interest which does not occur in the feature vector of the new individual. 
Applicant’s arguments have been fully considered, but Examiner respectfully disagrees. Page 18 describes candidate interests having the highest classification confidences are deemed to have a substantial match according to the scoring algorithms, a substantial match occurs when the predicted interest is at or above a configurable confidence level.  Page 18 does not disclose the match does not need to be exact means the machine learning system may predict an interest that is not a member of the set of topics used to train the machine learning system. 
Applicant further argued that page 23 discloses the recited feature. The disclosure on page 23 is not sufficient to support the claim because it provides an example where one predicted interest (video game enthusiasts) can lead to additional interests (paint ball guns and science fiction). Page 23 does not disclose how the additional interest (e.g., paint ball guns and science fiction) are determined, and it is not clear how merely comparing common features will allow determination of the additional interests.   



Rejection of claims under §103: 
Applicant’s arguments directed to Jaidka and Centintas have been fully considered, but are moot in light of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xie et al. “Mining User Interests from Personal Photos”, 2015, Proceedings of the AAAI Conference on Artificial Intelligence. 

Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121